UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6085



PAUL J. ATHEY,

                                           Petitioner - Appellant,

          versus


DIRECTOR OF VIRGINIA DEPARTMENT OF
CORRECTIONS,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Richard L. Williams, Senior Dis-
trict Judge. (CA-00-266-3)


Submitted:   May 3, 2001                    Decided:   May 21, 2001


Before TRAXLER and KING, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Affirmed in part and dismissed in part by unpublished per curiam
opinion.


Paul J. Athey, Appellant Pro Se. Richard Carson Vorhis, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Paul J. Athey appeals the district court’s order denying

relief on his complaint challenging the procedures used by the

Virginia Parole Board in deciding to deny him parole, as well as

the denial of parole itself.   We have reviewed the record and the

district court’s opinion and find no reversible error.      To the

extent that Athey challenged the procedures used by the Virginia

Parole Board, the district court properly construed the action as

one under 42 U.S.C.A. § 1983 (West Supp. 2000), and we affirm the

denial of relief on the reasoning of the district court.   Athey v.

Director of Virginia Dep’t of Corrections, No. CA-00-266-3 (E.D.

Va. Dec. 8, 2000).    To the extent that Athey’s claims sound in

habeas corpus, he has not shown that the denial of parole was un-

constitutional in any respect. Accordingly, although we grant leave

to proceed in forma pauperis, we deny a certificate of appealabil-

ity and dismiss as to this claim.    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                  AFFIRMED IN PART;

                                                  DISMISSED IN PART




                                 2